UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22664 Patterson-UTI Energy, Inc. (Exact name of registrant as specified in its charter) DELAWARE 75-2504748 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) , SUITE 500
